—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Eng, J.), rendered February 9, 1994, convicting him of manslaughter in the first degree and unlawful imprisonment in the first degrée, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
We reject the defendant’s contention that he was denied a fair trial by the admission of evidence indicating that the victim had been working for him as a prostitute at the time of her death. While evidence of uncharged crimes is generally inadmissible if proffered solely to establish criminal propensity (see, People v Alvino, 71 NY2d 233), it may be introduced to demonstrate, as it was in the instant case, the defendant’s motive and intent to commit the crime charged (see, People v Molineux, 168 NY 264; see also, People v Ingram, 71 NY2d 474; People v Allweiss, 48 NY2d 40), or to complete a witness’ narrative to assist the jury in its comprehension of the crime (see, People v Hudy, 73 NY2d 40; People v Mendez, 165 AD2d 751). Here, the court properly determined that the probative value of the challenged evidence outweighed its potential for prejudice (see, People v Alvino, supra). Bracken, J. P., Rosenblatt, Miller and Krausman, JJ., concur.